Me. Justice Hutchison
delivered the opinion of the court.
Appellant appeared, before a notary and for and in consideration of the sum of one (1) dollar, acknowledged to have been received by him before the date of such appearance, proceeded to constitute a servitude in favor of the Municipality of Las Piedras for the construction of an aqueduct across the lands of appellant. After the work of laying the aqueduct had been completed appellant brought suit to have the deed adjudged null and void for want of consideration.
The complaint alleges that the consideration of one (1) dollar specified in, the. deed was never in fact received by plaintiff. But it also alleges that the alcalde in his official capacity as representative of the municipality agreed to compensate plaintiff by payment of a reasonable sum sufficient to cover any damage suffered by the property in question as the result of the construction of the aqueduct. That promise was a good and sufficient consideration for the contract.
The evidence for plaintiff tended to show an intimation on the part of the alcalde that plaintiff would receive some four or five hundred dollars, and a somewhat more definite agreement to the effect that the necessary connection would be made in order to provide a water supply for plaintiff from the aqueduct. This also would constitute a good and sufficient consideration for the contract.
There is no prayer for specific performance, nor for damages arising out of the breach of an existing contract. The complaint as well as the brief upon appeal proceeds entirely upon the theory of an agreement void ah initio for want of consideration.
The judgment appealed from must be affirmed.